DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 02/11/2021 has been entered. Claim 1 has been amended and Claims 2-4 have been canceled. Thus, Claims 1 and 5-10 are currently pending and are under examination.

Withdrawn Objections and Rejections
	The reagent that appeared to be incomplete in Scheme 8 of the specification has been corrected. Thus, the objection to the specification has been withdrawn.
	Claim 1 has been amended by incorporating the subject matter of previously presented but now canceled Claim 4. Applicant argues on page 3 of the Remarks 02/11/2021 that even though the subject matter of Claim 4 has been rejected under 112(a), that the claim complies with the written description. Applicant argues that based on the reaction in Scheme 8 of the specification, a synthetic chemist skilled in the art would recognize that different R1 and R2 groups (each 1-10 hydrocarbon chains) could be added by simply using a different halogenated carbon chain and that an ordinary skill in the art could reasonably conclude that the inventor has possession of the claimed invention. These arguments have been considered and were found persuasive. Accordingly, the 112(a) rejection of the record has been withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As set forth above, Claim 1 has been amended by incorporating the subject matter of previously presented, now canceled, Claim 4. The closest prior art references are set forth in the Office Action 02/01/2021. However the references fail to teach or suggest the composition of now amended Claim 1. Accordingly, the composition of Claim 1 is deemed novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 and 5-10 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622